      Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

    - v. -
                                                   No. S10 17 Cr. 630 (ER)
MARK S. SCOTT,

                          Defendant.




   MEMORANDUM OF LAW IN SUPPORT OF DEFENSE MOTIONS IN LIMINE




                                             Arlo Devlin-Brown
                                             COVINGTON & BURLING LLP
                                             The New York Times Building
                                             620 Eighth Avenue
                                             New York, NY 10018-1405
                                             (212) 841-1046

                                             David M. Garvin
                                             Law Offices of David M. Garvin, P.A.
                                             200 South Biscayne Boulevard
                                             Suite 3150
                                             Miami, FL 33131
                                             (305) 371-8101

                                             Counsel for Mr. Scott
                Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 2 of 13




                                                     TABLE OF CONTENTS


Introduction ..................................................................................................................................... 1

Applicable Law ............................................................................................................................... 1

Argument ........................................................................................................................................ 2

           I.         The Government Should Not Be Permitted To Refer To OneCoin
                      Investors As “Victims” ........................................................................................... 2

           II.        The Government Should Not Be Permitted To Introduce Evidence As To
                      The Particular Amount Of Money An Individual Invested In OneCoin Or
                      Any Resulting Hardship.......................................................................................... 3

           III.       The Government Should Not Be Permitted To Call A Witness Who
                      Decided Not To Invest In OneCoin ........................................................................ 4

           IV.        The Government Should Not Be Permitted To Introduce Evidence With
                      Respect To How Mr. Scott Used Fees He Received From The Fenero
                      Funds ....................................................................................................................... 6

           V.         The Government Should Not Be Permitted To Call A Money Laundering
                      Expert ...................................................................................................................... 7




                                                                         i
         Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 3 of 13



                                           Introduction

       Mark Scott moves in limine against the admission of certain evidence and testimony by

the Government. As the Government has not yet identified its exhibits or witnesses (both are

due on Monday, October 21st), the defense will likely need to raise further issues relating to the

admissibility of evidence and testimony as the trial approaches and proceeds, but has endeavored

to now raise issues that appear to be ripe for resolution. In particular, the defense makes the

following requests:

           1. The Government should not be permitted to refer to OneCoin investors as
              “victims” because they are not legally cognizable victims of any offense charged
              against Mr. Scott.

           2. The Government should not be permitted to introduce evidence of the particular
              amount of money an individual invested in OneCoin or any resulting hardship, as
              such details have no relevance and may be highly prejudicial.

           3. The Government should not be permitted to call a planned witness who will
              testify he decided not to invest in OneCoin after reading articles it was a scam on
              the Internet, as such evidence is based on hearsay, has no relevance, and is
              prejudicial.

           4. The Government should not be permitted to introduce evidence of how Mr. Scott
              spent the money he received as fees from operating the Fenero Funds.

           5. The Government should not be permitted to call an expert as to what “money
              laundering” is because such expert testimony is not necessary to assist the jury
              and risks communicating a different meaning of “money laundering” than the
              Court will in its instructions.

                                         Applicable Law

       This Court “ha[s] discretion in deciding whether a pretrial ruling on evidence may be made

in advance of trial.” United States v. Valencia, 826 F.2d 169, 172 (2d Cir. 1987); see also United

States v. Dupree, 706 F.3d 131, 135 (2d. Cir. 2013); Henry v. Wyeth Pharm., Inc., 616 F.3d 134,

149 (2d Cir. 2010). This discretion includes the authority to preclude irrelevant and unduly

prejudicial evidence, arguments, or references at trial. See, e.g., Drake v. Woods, 547 F. Supp. 2d


                                                 1
         Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 4 of 13



253, 265 (S.D.N.Y. 2008) (“[J]udges have broad discretion to limit evidence that they consider to

be prejudicial, irrelevant, or collateral.”). Even evidence that is otherwise relevant and admissible

may be excluded under Fed. R. Evid. 403 if it is more prejudicial than probative. Evidence is

unfairly prejudicial when “it tends to have some adverse effect upon a defendant beyond tending

to prove the fact or issue that justified its admission into evidence,” United States v. Massino, 546

F.3d 123, 132 (2d Cir. 2008), including “excit[ing] emotions against the defendant,” United States

v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980); see also, e.g., Rule 403, Advisory Committee Notes,

1972 Proposed Rules (“‘Unfair prejudice’ . . . means an undue tendency to suggest decision on an

improper basis, commonly, though not necessarily, an emotional one.”). “The fear is that the

evidence will prejudice the defendant by reason of proving an adverse immaterial fact, or by

simply exciting the emotions of the jurors against the defendant.” United States v. Ozsusamlar,

428 F. Supp. 2d 161, 170 (S.D.N.Y. 2006).

                                            Argument

   I.      The Government Should Not Be Permitted To Refer To OneCoin Investors As
           “Victims”

        At various points, the Government has referred to individuals who invested in OneCoin

as “victims.” It should not be permitted to do so in front of the jury. A OneCoin investor is only

a “victim” if the Government can establish that OneCoin did in fact perpetrate a wire fraud

scheme and that the particular investor was a victim of the fraud. The term thus builds in the

assumption that the Government has proven a key element of the charges and runs counter to the

presumption of innocence. This is particularly unfair because even if OneCoin was a scam and a

particular investor was in fact a “victim,” the investor is not a victim of Mr. Scott’s, who has not

been charged with the OneCoin wire fraud. The only crime which the Government has charged

Mr. Scott which has legally cognizable victims is the bank fraud charge, where the alleged

                                                 2
          Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 5 of 13



potential victims are FDIC-insured banks (the Government has identified three such banks in a

letter providing particulars with respect to the Superseding Indictment). Referring to OneCoin

investors as “victims” is therefore not only particularly inflammatory, but has the potential to

mislead or confuse the jury as to the crimes with which Mr. Scott is and is not being charged.

See, e.g., United States v. Harding, No. 08-10061-JTM, 2009 WL 982106, at *4 (D. Kan. Apr.

13, 2009) (ordering the government to refrain from calling Medicare beneficiaries “victims” in a

Medicare fraud case because the charged defrauded Medicare and not the beneficiaries).

   II.      The Government Should Not Be Permitted To Introduce Evidence As To The
            Particular Amount Of Money An Individual Invested In OneCoin Or Any
            Resulting Hardship

         Given that the Government has charged Mr. Scott with laundering the proceeds of an

alleged wire fraud, the Government is of course required to prove that OneCoin in fact operated

as a wire fraud. The Government appears to have significant evidence to introduce on this point,

including e-mails between and among the leadership of OneCoin, testimony from at least one

senior OneCoin cooperating witness, and extensive financial records. The Government is also

expected to introduce evidence such as videos of OneCoin events and OneCoin promotional

material that will leave little doubt as to what OneCoin represented to its investors.

         Against this backdrop, the need for actual investor testimony is limited at best. A wire

fraud scheme does not require that anyone invest as a result of misrepresentations. However,

recognizing the Government has substantial leeway in proving its case, the defense does not

object to limited witness testimony from individuals who invested in OneCoin based on

representations that the Government is alleging are fraudulent.

         There is real potential danger to such testimony, however, because it can play on juror

sympathies for those harmed as a result of OneCoin’s activities. That will create particularly



                                                  3
           Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 6 of 13



undue prejudice for Mr. Scott, who is not charged with participating in the wire fraud scheme

that the Government has alleged harmed these investors. The Court should therefore police such

investor testimony carefully to ensure it is relevant, non-cumulative, and not unduly prejudicial.

While it is impossible ex ante to identify all such danger areas, Mr. Scott suggests that two

prophylactic rules can be imposed: the Government should not be permitted to elicit (1) the

amount of the investment or any information about the person’s broader financial situation

including net worth and total assets or savings; or (2) any hardship the person suffered as a result

of making such an investment. The amount invested relative to financial means and hardship

suffered have zero relevance to whether or not OneCoin operated a wire fraud. Any such

evidence elicited by the Government would only be designed to secure sympathy for the investor

in question, and would be extraordinarily prejudicial to Mr. Scott. Accordingly, Mr. Scott

requests that the Court adopt these prophylactic rules and be attentive to the relevance and

prejudice of investor testimony generally.

   III.      The Government Should Not Be Permitted To Call A Witness Who Decided Not
             To Invest In OneCoin

          The Government has represented that it will likely call a witness who decided not to

invest in OneCoin after reading Internet postings suggesting it was a scam. Such testimony is

entirely irrelevant and is clearly offered for the improper purpose of suggesting that because this

one individual decided that OneCoin was a scam after Internet research, that Mr. Scott did or

could have done such research, and therefore potentially came to a similar conclusion.

          The Government’s planned witness to this effect will be referred to here as TH.

According to § 3500 material, the Government first interviewed TH, a pharmacist, on October




                                                  4
         Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 7 of 13



19, 2016. See 3526-004, attached hereto as Exhibit A.1 TH recounted that in August 2015 his

boss “tried to induce him to invest in OneCoin” but that after “15 minutes of research” TH

figured out “it was a Ponzi scheme,” apparently through reading “blogs about OneCoin, like the

blog on behindmlm.com, which focuses on pyramid schemes.” Id. TH did not invest. There is

no conceivable relevance to this testimony, which is likewise rife with hearsay. TH did not

attend OneCoin presentations or pitches but heard of it indirectly through his boss and declined

to invest. His opinion that it was a scam was based on unspecified Internet research criticizing

OneCoin, which is likewise pure hearsay. Nor could this be non-hearsay evidence offered purely

for TH’s state of mind because TH’s state of mind is entirely irrelevant to any issue at trial.2

       As noted above, the defense understands that the Government is permitted to prove at

trial that OneCoin engaged in wire fraud by making alleged misrepresentations to investors about

OneCoin to induce investment. Accordingly, the defense will not object to reasonable, non-

cumulative evidence about the representations OneCoin made to investors (such as videos of

OneCoin events or promotional materials) or to some testimony by investors who themselves

directly heard OneCoin pitches and elected to invest money. But there can be no relevance or

proper purpose with respect to testimony from a member of the public who heard about OneCoin

indirectly, read negative posts on the Internet suggesting it was a scam, and did not invest as a


1
  At the request of the Government, the defense will not publicly file § 3500 material referred to
in this or other filings but will send these exhibits separately to Chambers.
2
  Such testimony would also violate Rule 701 of the Federal Rules of Evidence, which provides
that lay witnesses may offer opinions only if they are “(a) rationally based on the witness’s
perception; (b) helpful to clearly understanding the witness’s testimony or to determining a fact
in issue; and (c) not based on scientific, technical, or other specialized knowledge within the
scope of Rule 702.” The purpose of the third requirement “is to prevent a party from conflating
expert and lay opinion testimony thereby conferring an aura of expertise on a witness without
satisfying the reliability standard for expert testimony set forth in Rule 702 and the pre-trial
disclosure requirements set forth in ... [Federal Rule of Civil Procedure] 26.” United States v.
Garcia, 413 F.3d 201, 215 (2d Cir. 2005)

                                                  5
          Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 8 of 13



result. Such evidence has no probative value whatsoever, is extraordinarily prejudicial, and

should not be permitted.

   IV.      The Government Should Not Be Permitted To Introduce Evidence With Respect
            To How Mr. Scott Used Fees He Received From The Fenero Funds

         Mr. Scott understands that in a money laundering trial, the Government is entitled to

prove the flow of funds into and out of the Fenero Funds and that some of the funds

(management fees) went to Mr. Scott and his companies. There is no reason, however, to

introduce evidence as to what Mr. Scott did with the funds once they had been transferred to

him. Evidence of particular purchases Mr. Scott made with the funds is not only irrelevant but is

also highly prejudicial.

         For example, the fact that Mr. Scott purchased a boat, property, sports cars, watches or

luxury goods during or after the period of the charged offense is entirely irrelevant to the issue at

trial: whether he knowingly laundered the proceeds of a wire fraud perpetrated by OneCoin.

Mr. Scott bought expensive cars before the charged crime as he did after. Such purchases say

nothing about whether he committed the crime. See United States v. Ewings, 936 F.2d 903, 906

(7th Cir. 1991) (“[W]e are reluctant to subscribe to the government’s theory that criminal intent

may be inferred from the items on [the defendant’s] shopping list.”). Indeed, as “the problem

with a general rule of permitting evidence of an affluent lifestyle to show ‘motive’ for

committing a crime is that it ignores the real possibility that the extreme or extravagant wealth or

spending was made possible by legitimate means and, if so, the introduction of such evidence

would appeal solely to class prejudice.” United States v. Jackson Randolph, 282 F.3d 369, 378

(6th Cir. 2002).

         Moreover, such purchases, well beyond the means of most jurors, may be viewed as

ostentatious and lead to resentment against Mr. Scott simply based on how much money he made


                                                  6
          Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 9 of 13



or how he decided to spend it. See United States v. Hatfield, 685 F. Supp. 2d 320, 326 (E.D.N.Y.

2010) (“[I]t is irrelevant if Mr. Brooks spent his fortune on lavish parties, instead of donating it

to starving Malawian orphans.”); see also Blumberg v. United States, 222 F.2d 496, 500 (7th Cir.

1955) (evidence of lavish wedding provided to daughter and cash given to groom irrelevant and

prejudicial in tax evasion case). “Appeals to class prejudice are highly improper and cannot be

condoned and trial courts should ever be alert to prevent them.” United States v. Socony-Vacuum

Oil Co., 310 U.S. 150, 239 (1940); see also Loussier v. Universal Music Grp., Inc., No. 02-cv-

2447 (KMW), 2005 WL 5644421, at *2 (S.D.N.Y. Jul. 14, 2005) (excluding evidence of

defendants’ “wealth” and “financial condition” as “substantially outweighed by the danger of

unfair prejudice that might result from jurors basing their conclusions on the relative wealth of

the parties”). Such arguments and supporting evidence do not belong here.

    V.      The Government Should Not Be Permitted To Call A Money Laundering Expert

         The Government seeks to call an expert money laundering witness, identified last week

as Donald Semesky, to testify to “the means and methods of money laundering and

evasion/obstruction of policies and procedures employed by banks and other financial

institutions to combat money laundering activities.” See October 7, 2019 Expert Notice, attached

hereto as Exhibit B.3 Mr. Semesky should not be permitted to testify both because his testimony

will not be necessary in a case in which the Government’s fact witnesses will be able to discuss




3
  The Government’s brief expert notice as to what its then-unidentified money laundering expert
would testify to is “among other means and methods of laundering funds and
evading/obstructing banks’ anti-money laundering procedures—the use of shell companies; the
use of nominee directors, principals, and ultimate beneficial owners (“UBOs”); the layering of
funds through a series of financial accounts; the so-called “papering” of otherwise illegal
transactions to make the transactions appear legitimate; and other ways in which false
representations may be made to financial institutions to facilitate money laundering activities.”

                                                  7
        Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 10 of 13



similar subject matter inasmuch as it relates to their dealings with Mr. Scott and because such

expert testimony risks substantial juror confusion and prejudice to Mr. Scott.

       Applicable Law

       Rule 702 of the Federal Rules of Evidence provides:

               A witness who is qualified as an expert by knowledge, skill, experience,
               training, or education, may testify thereto in the form of an opinion or
               otherwise, if (a) the expert’s scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the evidence or to
               determine a fact in issue; (b) the testimony is based upon sufficient facts
               or data; (c) the testimony is the product of reliable principles and
               methods, and (d) the expert has reliably applied the principles and
               methods to the facts of the case.

       The party seeking admission of expert testimony must demonstrate that the testimony is

based on the witness’s specialized knowledge. See United States v. Mejia, 545 F.3d 179, 196 (2d

Cir. 2008) (concluding that the district court erred in allowing expert testimony “about matters

that required no specialized knowledge”). Expert testimony is plainly inadmissible when it

merely addresses “lay matters [that] the jury is capable of understanding and deciding without

the expert’s help.” Andrews v. Metro N. Commuter Railroad Co., 882 F.2d 705, 708 (2d Cir.

1989). The fact that an expert may generally possess “specialized knowledge” does not

automatically render his opinions in this case reliable. See SEC v. Lipson, 46 F. Supp. 2d 758,

762 (N.D. Ill. 1998) (“[T]he fact that [the witness] is a certified public accountant -- and thus

generally possesses the ‘specialized knowledge’ to qualify as an expert witness . . . does not

automatically render his opinions reliable.”).

       Rule 704(b) of the Federal Rules of Evidence states that “an expert witness must

not state an opinion about whether the defendant did or did not have a mental state or condition

that constitutes an element of the crime charged or of a defense. Those matters are for the trier

of fact alone.” Moreover, a district court must exclude expert testimony that “expresses a legal


                                                  8
        Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 11 of 13



conclusion.” Hygh v. Jacobs, 961 F.2d 359, 363 (2d Cir. 1992). As the Second Circuit

explained, “[e]ven if a jury were not misled into adopting outright a legal conclusion proffered

by an expert witness, the testimony would remain objectionable by communicating a legal

standard—explicit or implicit—to the jury.” Id. at 364. Further, an expert “is not qualified to

compete with the judge in the function of instructing the jury.” Id.

       Discussion

       Mr. Semesky’s testimony as to the means and methods of money laundering is not

necessary to assist the jury in understanding the case and poses substantial risk of prejudice to

Mr. Scott.

       As an initial matter, the Government should be able to present the relevant concepts

through other evidence and lay witnesses. The financial transactions at issue will be clearly set

out by a law enforcement summary witness already designated by the Government. There will

be a clear record from emails and witness testimony of the source of funds flowing into the

Fenero Funds from various corporate entities and what happened to the funds once there. And

the bank and financial institution witnesses called by the Government – who the Government has

taken the precaution of identifying as experts in their functions (see Government Expert Notice

Letter dated September 30, 2019, attached as Exhibit C) – will testify as to what they did to

evaluate such transactions consistent with anti-money laundering policies within their own

organizations.4 Indeed, a central witness for the Government is Paul Spendiff, formerly of Apex

Fund Management, who was hired by the Fenero Funds operated by Mr. Scott to perform fund




4
  The defense has advised the Government that it has no objection to its financial institutions
discussing their areas of expertise inasmuch as it pertains to their otherwise relevant fact
testimony about their involvement with the Fenero Funds and financial transactions at issue in
the case.

                                                 9
        Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 12 of 13



administration services, including performing anti-money laundering (“AML”) checks. Mr.

Spendiff will not only testify to diligence processes employed in reviewing Fenero Fund

investors and investments; he will testify as to concerns that emerged and his discussions with

Mr. Scott concerning the same. As for the meaning of “money laundering,” the Court of course

will provide guidance in in its jury instructions, explaining money laundering as the law defines

it.

       In view of the above, Mr. Semesky’s testimony adds nothing of value and presents real

risk of confusing the jury. The term “money laundering” as used in 18 U.S.C. § 1956 is not

coextensive with what an expert may consider to be laundering. For example, 18 U.S.C. § 1956

does not cover transactions designed to disguise proceeds of any crime, but only proceeds of

certain specified unlawful activity. Disguising proceeds of other sorts of legal violations is

simply not a violation of U.S. law, even if an expert (or lay person for that matter) would likely

view the conduct as laundering. Most critically, only a person or institution that acts with actual

knowledge that funds involved are crime proceeds can be held responsible for “laundering”

money, whereas an expert may use the term to describe a course of conduct or activity without

regard to intent. While the defense acknowledges the authority cited by the Government in its

notice that there is no bar to admitting, where appropriate, testimony from a money laundering

expert, that does not mean that such testimony is appropriate in every case, and the Court should

preclude it here as it is both unnecessary and risks juror confusion.

       In the event the Court permits some testimony by Mr. Semesky it should be tightly

limited. As an initial matter, Mr. Semesky should not be permitted to use the term “money

laundering” and it is not necessary that he do so in order to describe techniques that criminal

enterprises may employ to hide illegal funds. He can speak of techniques without using a label



                                                 10
        Case 1:17-cr-00630-ER Document 154 Filed 10/18/19 Page 13 of 13



that risks the jury associating Mr. Semesky’s understanding of the phrase with the legal

definition of the crime.5 Nor should he be permitted to opine on whether various “hypothetical”

scenarios do or do not constitute money laundering that parallel in any meaningful way the

charged offense. Finally, many of the techniques Mr. Semesky may describe, such as the use of

“shell companies” and nominee directors are not per se illegal and are routinely used to protect

assets in ways that may be entirely legitimate or, even where distasteful, non-criminal. The

Court should therefore give an instruction at the time of any permitted expert testimony by Mr.

Semesky making clear that the use of such corporate structures is lawful, and that the jury should

be guided by the Court’s final instructions as to what is and is not money laundering as defined

in the charges against Mr. Scott.



                                             Respectfully submitted,

                                             /s/ Arlo Devlin-Brown

                                             Arlo Devlin-Brown
                                             COVINGTON & BURLING LLP
                                             The New York Times Building
                                             620 Eighth Avenue
                                             New York, NY 10018-1405
                                             (212) 841-1046

                                             David M. Garvin
                                             Law Offices of David M. Garvin, P.A.
                                             200 South Biscayne Boulevard
                                             Suite 3150
                                             Miami, FL 33131
                                             (305) 371-8101




5
  Of course, lay witnesses should also be forbidden from describing any of the financial
transactions Mr. Scott engaged in as “money laundering,” as that determination is wholly within
the province of the jury following instructions from the Court as to what proof of the crime of
money laundering requires.

                                               11
